Citation Nr: 0515099	
Decision Date: 06/03/05    Archive Date: 06/15/05

DOCKET NO.  03-34 959A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, 
Florida


THE ISSUE

Entitlement to payment or reimbursement for medical services 
provided by a private medical office between February 2000 
and October 2000.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to March 
1969.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 decision by the Department 
of Veterans Affairs (VA) Medical Center (MC) in Tampa, 
Florida, which determined the veteran was not entitled to 
payment or reimbursement for medical expenses for medical 
services render by a private medical office between February 
2000 and October 2000.

A notice of disagreement was received in June 2001.  A 
statement of the case was 
Issued in August 2003, and an appeal was received in December 
2003


FINDINGS OF FACT

1. The veteran incurred private medical expenses for a series 
of eight psychotherapy/pharmacotherapy office visits between 
February 2000 and October 2000.

2. VA payment or reimbursement of the cost of the private 
medical care provided between February 2000 and October 2000 
was not authorized prior to the veteran receiving that care.

3. The private medical care office visits were scheduled 
appointments, and were not rendered in a medical emergency of 
such nature that delay would have been hazardous to life or 
health.

4.  VA medical facilities were feasibly available to furnish 
the medical services provided by the private medical care 
provider, and an attempt to use VA medical services would not 
have been unreasonable, unsound, unwise, or impracticable.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses incurred from February 2000 through October 
2000 have not been met.  38 U.S.C.A. §§ 1725, 1728 (West 
2002); 38 C.F.R. §§ 17.120 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), 
substantially amended the provisions of chapter 51 of title 
38 of the United States Code and, among other things, 
eliminated the requirement of a well-grounded claim and 
enhanced the notice and assistance to be afforded to 
claimants in substantiating their claims.  38 U.S.C.A. §§ 
5103, 5103A (West 2002).

Although the Secretary has issued implementing regulations 
setting out specific duties in assisting claimants in 
developing evidence, these regulations are applicable only to 
claims governed by 38 C.F.R. Part 3; thus, those duty-to- 
assist regulations do not apply to this case, in which the 
governing substantive regulations reside in Part 17 of 38 
C.F.R.  See 66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001) 
(Supplementary Information: Scope and Applicability).  

The VCAA contains a number of provisions pertaining to 
notification as to evidentiary requirements.  To the extent 
that VCAA may apply to this case, the claims file has been 
carefully reviewed to ascertain whether remand to the RO is 
necessary in order to assure compliance with those 
notification requirements.  Unlike many questions subject to 
appellate review, the issue of whether the appellant is 
entitled to reimbursement or payment of medical expenses, by 
its very nature, has an extremely narrow focus.  The Tampa 
VAMC, in a May 2001 letter, informed the veteran of its 
denial of his claim, setting forth the law and facts in a 
fashion that clearly and adequately explained the basis for 
its decision.  In an August 2003 statement of the case, the 
VAMC again informed the veteran of the law regarding payment 
or reimbursement for his unauthorized medical treatment.  
Implicit in these communications was notice that the veteran 
should submit any pertinent evidence in his own possession.  
The VAMC has reviewed the treatment which the veteran 
received, and the veteran has not submitted or made reference 
to any additional records which would tend to substantiate 
his claim.  It appears clear, therefore, that there are no 
outstanding records or other evidence that could support the 
claim.  Under the facts of this case and in recognition of 
the nature of the particular issue on appeal, the Board finds 
that VA has satisfied its duty to notify the veteran of his 
duties as well as VA's duties with regard to developing 
evidence.  

The Board further finds that no further assistance to the 
veteran is required under VCAA.  No useful purpose would be 
served in remanding this matter for more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no benefit flowing to the veteran, and 
such remands are to be avoided.  See Winters v. Gober, 219 
F.3d 1375 (Fed. Cir. 2000).  The VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc). 

Factual Background

The veteran is service-connected for post-traumatic stress 
disorder (PTSD).

The veteran had eight psychotherapy/pharmacotherapy office 
visits with Christine A. Grissom, MD, a psychiatrist in Mims, 
Florida, between February 2000 and October 2000; February 28, 
March 20, April 10, April 24, June 6, July 12, August 17, and 
October 5.

The veteran says he has been seeing Dr. Grissom on a monthly 
basis for 8-9 years, and sees a VA psychiatrist every 3-4 
months for a 30-minute consult and obtaining medications.

The veteran reported that he was admitted to ORHS (a private 
facility) on March 6, 2000, in a coma, having attempted 
suicide.  Following the March 2000 suicide attempt, he went 
to VA for treatment the following week, but left after 
waiting for hours without being seen, called Dr. Grissom, and 
obtained emergency medications.

The VAMC reviewed the veteran's claim and the attached 
billing statement from Dr. Grissom and determined that all 
eight office visits were regularly scheduled psychotherapy 
appointments.  Review of the treatment dates reflects that 
the eight office visits were on a Monday, Tuesday, Wednesday 
or Thursday, and VA facilities were available on those dates.

Legal Criteria

Payment or reimbursement of the expenses of hospital care and 
other medical services not previously authorized may be paid 
for veterans with service-connected disabilities in need of 
such care or services, in a medical emergency of such nature 
that delay would have been hazardous to life or health, and 
Federal facilities are not feasibly available and an attempt 
to use them beforehand or obtain prior VA authorization would 
not have been reasonable, sound, wise, or practicable, or 
treatment would have been refused.   38 U.S.C.A. §§ 1725, 
1728 (West 2002); 38 C.F.R. §§ 17.120 (2004).

Analysis

The veteran contends that he lives 20 miles from the Orlando 
VA Health Care Center and that each of the eight office 
visits were for emergency care, outside of normal working 
hours, and no VA facility was available.  He specifically 
states that he cannot use the Orlando facility on a Monday 
morning when the emergency is on the previous Friday.

While the veteran is service-connected for PTSD and would be 
entitled for payment or reimbursement for emergency care if 
VA facilities were reasonably unavailable, the care received 
was not for emergency care and VA facilities were reasonably 
available.

The VAMC found that each of the visits was a regularly 
scheduled appointment.  That finding is consistent with the 
veteran's statement that he has been seeing Dr. Grissom on a 
monthly basis for 8-9 years. 

Moreover, each of the visits was on a Monday, Tuesday, 
Wednesday or Thursday when VA facilities were open and, as 
the veteran has acknowledged, the Orlando facility is within 
20 miles of his residence.

The evidence reflects that the veteran has chosen to use 
private medical services for non-emergency treatment that 
could have been provided by VA.  The March 6, 2000, hospital 
admission for his attempted suicide is not at issue.  The 
veteran's contention that he cannot wait until Monday to 
obtain VA services when the emergency is on Friday is not 
relevant, as none of the office visits in question was on a 
Friday.

Absent a showing that the care provided was for emergency 
medical services, and that an attempt to use VA facilities or 
obtaining prior VA authorization would have been 
unreasonable, unsound, unwise, impracticable, or that VA 
treatment would have been refused, the claim must be denied.


ORDER

Entitlement to payment or reimbursement for medical services 
provided by a private medical office between February 2000 
and October 2000 is not warranted.  The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


